A single justice of this court denied Felix Santiago’s (defendant’s) request for relief pursuant to G. L. c. 211, § 3 (1994 ed.), seeking an order prohibiting the Commonwealth from bringing him to trial before a jury on a charge *1013of murder in the Boston Juvenile Court after he had been tried by a judge without a jury in the Roxbury Division of the District Court. The District Court judge had adjudicated the defendant delinquent by reason of murder in the first degree. Thereafter the defendant exercised his right to claim a jury trial, but he claims that the evidence at the bench trial was insuEcient as a matter of law to sustain the charge on which he was found guilty and that therefore it would violate his right not to be put twice in jeopardy if he is now tried before a jury. Being of the view that the single justice correctly denied interlocutory relief and that all the relief to which the defendant may be entitled can be obtained on review if the defendant is convicted, the judgment of the single justice is aErmed pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995).
Willie J. Davis for the plaintiff.
James W. Coffey, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.